DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to store the second information in a second portion the second device after the first information is stored in the first portion of the second device, the second information having a value based on a value of the first information stored in the first portion of the second device, the second portion of the second device including second memory cells coupled to the data line, and the second memory cells having a second memory cell type different from the first memory cell type, wherein one of the first memory cells is coupled in series with one of the second memory cells and the data line.
5.	With respect to dependent claim 2-6 since these claims are depending on claim 1, therefore claim 2-6 are allowable subject matter. 
11.	With respect to independent claims 7, there is no teaching, suggestion, or motivation for combination in the prior art to control circuitry configured to store second information in the first additional memory cells, and to store third information in the 
12.	With respect to dependent claims 8-14, since these claims are depending on claim 7, therefore claims 8-14 are allowable subject matter. 
13.	With respect to independent claims 15, there is no teaching, suggestion, or motivation for combination in the prior art to store a first portion of the information in the first additional memory cells; store a second portion of the information in the second memory cell strings; and store additional information in the third memory cell strings, wherein the additional information is based on the first portion of the information and the second portion of the information. 
14.	With respect to dependent claims 16-20, since these claims are depending on claim 15, therefore claims 16-20 are allowable subject matter. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




HY
01/14/2022
/HAN YANG/
Primary Examiner, Art Unit 2824